DIANE M. HENSON, Justice,
concurring.
I concur in the judgment and reasoning of the majority opinion, with the exception of the discussion of the statutory duty of *788good faith and fair dealing found in footnote eleven. Because we need not address the applicability of the statutory duty of good faith and fair dealing to dispose of the appeal, I decline to join footnote eleven of the majority opinion. See Tex.R.App. P. 47. 1 (courts of appeals must hand down written opinion that is brief as practicable but that addresses every issue raised and necessary to final disposition of appeal).